Citation Nr: 1731838	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for left shoulder acromioclavicular joint arthritis (i.e. left shoulder disability).

2. Entitlement to a combined evaluation in excess of 40 percent for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to July 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's left shoulder acromioclavicular joint arthritis has been manifested by limitation of motion from 25 degrees to his side, at worst.

2. During his April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his representative, that he was withdrawing his appeal for entitlement to a combined evaluation in excess of 40 percent for service-connected disabilities.



CONCLUSIONS OF LAW

1. The criteria for an initial 30 percent rating for left shoulder acromioclavicular joint arthritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5201 (2016).

2. The criteria for withdrawal of an appeal by the Veteran for entitlement to a combined evaluation in excess of 40 percent for service-connected disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection for a left shoulder disability and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In an August 2007 letter, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's VA treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  The Board acknowledges that the most recent May 2017 VA examination indicates the Veteran had pain with motion, but did not state the degrees at which pain began.  However, as discussed below, the Veteran is being assigned the highest schedular rating for his limitation of motion, therefore he is not prejudiced by the use of the examination findings.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's left shoulder disability has been rated under Diagnostic Code 5201.  38 C.F.R. § 4.124a, Diagnostic Code 5201 (2016).  The record shows the Veteran is right-hand dominant; therefore, his left shoulder will be evaluated as his minor side for rating purposes.  While the Board acknowledges the May 2017 VA examiner indicated the Veteran was ambidextrous, the majority of the probative evidence of record - the remaining VA examinations and his medical records - reflect that he is right-handed.

Under Diagnostic Code 5201, a 20 percent rating is assigned when motion of either the major or minor arm is limited to shoulder level (i.e., to 90 degrees measured from the side).  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side), and a 20 percent rating is assigned for the same range of motion for the minor arm.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side, and a 30 percent rating is assigned for the minor arm so limited.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.  Normal internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a (2016).

Other possible diagnostic codes for rating shoulder disabilities are Diagnostic Code 5202 for other impairment of the humerus and Diagnostic Code 5203 for impairment of the clavicle or scapula.

Diagnostic Code 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major or minor shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 20 percent rating is also assigned if there is malunion of the humerus with marked deformity of the minor shoulder, or for recurrent dislocation of the humerus of the minor shoulder at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 30 percent rating is assigned if these symptoms are in the major shoulder.  A 50 percent rating is assigned for fibrous union of the humerus on the major shoulder, and a 40 percent rating is assigned for the minor shoulder.  A 60 percent rating is assigned for nonunion of humerus (false flail joint) of the major shoulder, and a 50 percent rating for the minor shoulder.  An 80 percent rating is assigned for loss of the head of the humerus (flail shoulder) of the major shoulder, and a 70 percent rating for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).

Diagnostic Code 5203 provides the same ratings for both the major and minor shoulder.  A 10 percent rating is assigned for malunion of the clavicle or scapula of the arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).

On March 2011 VA examination, the Veteran reported left shoulder pain that began in his neck, traveled down his back, and radiated to his elbow.  He said the pain was present all the time, but that the pain varied and would flare-up if he twisted his elbow.  He stated he wore a splint on his shoulder "most of the time" that limited his shoulder mobility, but that he did not think it helped.  He also reported treating pain with tramadol and a lidocaine patch, but stated they did not help his shoulder.  The Veteran further stated he felt his shoulder interfered with his sleep.  Examination showed diffuse subjective tenderness of the left shoulder, with range of motion measurements of flexion from 0 to 20 degrees, extension from 0 to 10 degrees, and abduction from 0 to 20 degrees.  The examiner noted the Veteran would not allow testing of internal or external rotation as he felt it would cause too much pain.  The examiner noted that following three repetitions, there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or repetition.  Further, as the Veteran was not having a flare-up at the time of the examination, the examiner stated she could not assess functional loss during a flare-up without resorting to mere speculation.  The examiner stated at the end of the examination report that the physical examination was unreliable, without providing further information as to what parts of it were unreliable.

On January 2014 VA examination, the Veteran reported continued left shoulder pain with decreased range of motion.  He stated he used his left arm less frequently due to pain with movement or lifting even light objects.  He stated his left shoulder pain was exacerbated with lying on or sleeping on it, lifting, or trying to lift his left arm above his head.  He reported taking prescription pain medication "on occasion," which helped.  He described sharp aching pain in the left posterior shoulder that extended into the back and tricep area.  He rated the pain as an 8 out of 10 on an average day, and a 10 out of 10 during exacerbations.  He stated physical therapy and occasional home stretching exercises were helpful.  The examiner noted the Veteran was right-handed.  Range of motion measurements were flexion to 100 degrees and abduction to 90 degrees, both with pain at the end.  The results were the same following three repetitions, and the examiner noted there was not additional limitation in motion, but there was less movement than normal and pain on movement.  He also had localized tenderness or pain on palpation of the left shoulder.  There was no guarding of the shoulder, and tests for ankylosis, rotator cuff conditions, and other conditions were negative.  The examiner noted it was difficult to assess what the Veteran's true loss of function was due to unwillingness to cooperative with the examination.  Specifically, the examiner noted the Veteran was able to abduct and flex his shoulder to at least 90 and 100 degrees without any pain while getting dressed and undressed for the examination, but during range of motion testing, he complained of pain at those degrees.  Regardless, the examiner noted overhead lifting activities would likely be difficult for him.

On May 2017 VA examination, the Veteran reported his condition was progressively worse.  He stated he had limited range of motion and needle-like pain that was worse with activity but still painful at rest.  He reported his treatment consisted of over-the-counter and prescription pain medication, physical therapy twice monthly, and ice.  He was noted to be ambidextrous.  He reported flare-ups that caused intense pain and weakness.  He said he could not move his arm well, dress himself easily, or carry heavy objects.  Range of motion tests were performed on both shoulders.  Results for the left shoulder were flexion from 0 to 68 degrees, abduction from 0 to 58 degrees, external rotation from 0 to 13 degrees, and internal rotation from 0 to 32 degrees.  The examiner noted range of motion contributed to functional loss since the Veteran was unable to perform daily activities due to limitations in motion.  The examiner indicated there was pain with all range of motion testing.  There was also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in the form of moderate, diffuse tenderness of the shoulder.  There was no evidence of pain with weight bearing or crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions and no additional loss of function or range of motion.  The examiner noted the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups and with repetitive use over time.  Pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups and with repeated use over a period of time.  Additional contributing factors of the Veteran's left shoulder disability were less movement than normal, weakened movement, deformity, and disturbance of locomotion.  Muscle strength testing showed decreased strength but no muscle atrophy.  Tests for ankylosis were negative.  Testing for rotator cuff conditions showed a suspected condition due to the Veteran's inability to perform the tests.  The examiner also noted the Veteran had a malunion of the left clavicle or scapula, which affected range of motion and resulted in tenderness on palpation.  The examiner reported there was objective evidence of pain when the left shoulder was used in non-weightbearing, with passive range of motion results of flexion from 0 to 42 degrees, abduction from 0 to 36 degrees, external rotation from 0 to 18 degrees, and internal rotation from 0 to 28 degrees.  The examiner noted the Veteran was "guarding quite a bit with passive range of motion for fear of pain."

On review of the record, the Board finds that the disability picture presented by the Veteran's left shoulder disability warrants a rating of 30 percent for the entire appellate period but no higher.  During this period, the Veteran's left shoulder disability was manifested by limitation of motion, predominantly to 25 degrees from his side.  This is the highest disability rating assignable for limitation of motion of the minor side.  The Board acknowledges that the March 2011 and January 2014 VA examiners both expressed some concerns about the validity of the testing due to uncooperativeness on the part of the Veteran, and that on the January 2014 examination, the Veteran had flexion to 100 degrees.  The March 2017 examiner also similarly noted the Veteran guarded "quite a bit" during testing.  However, in giving the Veteran the benefit-of-the-doubt and recognizing his fear of pain during testing, the Board finds that a 30 percent rating is warranted.

There is no evidence the Veteran has ankylosis or an impairment of the humerus, therefore a higher rating may not be assigned under a different diagnostic code.  While the Board acknowledges the May 2017 VA examiner found malunion of the left clavicle or scapula, the symptomatology - loss of range of motion and tenderness on palpation - was duplicative of his left shoulder arthritis symptoms.  See 38 C.F.R. § 4.14 (2016); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

Accordingly, the Board finds that entitlement to a 30 percent rating, but no higher, for a left shoulder disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for entitlement to a combined evaluation in excess of 40 percent for service-connected disabilities; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to a combined evaluation in excess of 40 percent for service-connected disabilities, and it is dismissed.


ORDER

An initial 30 percent disability rating for left shoulder acromioclavicular joint arthritis is granted.

The appeal for entitlement to a combined evaluation in excess of 40 percent for service-connected disabilities is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


